Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 3 – 5, 8 – 10, 13, 17, 18, 20, and 21 have been amended.
Claims 6, 11, 12, and 15 have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 10 and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huenerfauth (WO 2015/023443 A1) in view of Liu et al. (US PGPub 2015/0099494 A1) in further view of Booker et al. (US PGPub 2017/0177724 A1).
In regards to claim 1, Huenerfauth discloses a method for initiating customer service via a laboratory instrument having a process control computer, a communications bus […], the method comprising (In light of Figure 1 and ¶ 15 and 17 of the applicant’s specification, Figure 1 elements 14, 16, and 12.  See also the in depth analysis provided below): 
receiving notification of a user request for service from a user interface in communication with the laboratory instrument (¶ 22, 24, 31 wherein a notification of a user request is received via a laboratory instrument that is in communication with a mobile device that transmits the request to the troubleshooting service (as defined by ¶ 15 of the applicant’s specification, the device that is having issues and is in communication with a portable device comprises the laboratory instrument as the portable device is an extension of the device that is having issues)); 
in response to receiving the notification, generating, by the process control computer within the laboratory instrument, service request payload data comprising event codes corresponding to laboratory instrument configuration and status (¶ 27 wherein, in response to receiving a notification, the laboratory instrument provides payload data that comprises event codes that correspond to the instruments configuration and status); 
encrypting the service request payload data, received from the process control computer via the communication bus, at […] the laboratory instrument (¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information)); 
transmitting the service request payload data by the […] of the laboratory instrument to a […] remote service (¶ 27 wherein the payload data is transmitted to a troubleshooting service); 
decrypting the service request payload data and associating therewith [an issue] by the […] remote service (¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information); and
 receiving communications, by the laboratory instrument process control computer via […] and communications bus, from the […] remote service, including the [an issue] associated with the service request payload data (¶ 27, 28, 32 – 38 wherein the troubleshooting service is in communication with the laboratory instrument in order to assist an operator of the instrument with their issue);
In regards to:
generating, by the process control computer of the laboratory instrument processor, instrument data files and associating the instrument data files with the [issue]; 
transmitting the instrument data files by […] the laboratory instrument to a data remote service for storage, the instrument data files identifiable within the data remote service by the respective [issue]  
(¶ 27, 30, 48, 57 wherein the request, which includes the necessary information to diagnose and address an issue, as discussed above, is transmitted and used by a troubleshooter in order to resolve the issue, as well as determine if the initial solution resolved the issue and, if not, learn from the resolution process and determine another potential solution);
In regards to:
transmitting the [issue] by the data remote service to a remote representative; 
assembling a service reply message, by the remote representative, based upon the instrument data files associated with the [issue] in the data remote service; 
transmitting the service reply message to the process control computer of the laboratory instrument […] communications bus thereof
(¶ 22, 26, 27 wherein requests are submitted to a troubleshooting system in order to initiate communication between a user and representative.  Huenerfauth provides the information to the troubleshooting service in order to have a representative look over the issue, identify a solution, and provide the solution that corresponds to resolving the particular user’s issue that is defined by the description provided in the request); and 
wherein the service reply message comprises instructions to modify software executable by the process control computer of the laboratory instrument (¶ 27, 38, 48, 50 wherein the resolution can include, at least, transmitting information to the instrument to modify its data, e.g., updating old tutorials with new tutorials, providing new content, providing a toolkit or toolkit upgrade.  As was explained above, in light of ¶ 15 of the applicant’s specification, the system includes the service request interface which can be a separate portable computing device.  In other words, updating the portable computing device is considered to be updating the instrument as the portable computing device is part of the entire system.  ¶ 15 recites, “…a service request interface is provided in association with a laboratory instrument 10.  The service request interface can be implemented through a variety of interactive elements.  Non-limiting examples include a virtual pushbutton displayed with a graphical user interface (GUI) on a display screen 12 associated with the laboratory instrument or on a display screen of a portable computing device 14 such as a laptop or table computer in wireless communication with the laboratory instrument.”  The Examiner asserts that the applicant remarks received on 1/25/2021 are a narrower interpretation that the claimed invention is not limited to.  It appears that the applicant is arguing that, for example, the claimed invention should be limited to a microscope (for example) receiving an update and that the microscope itself is executing the update rather.  However, the claimed invention, as supported by the specification, covers the embodiment where the instrument is comprised of (for example) a microscope that is in communication with a mobile device and that the combination of the microscope and mobile device make up the “instrument.”  As such, updating either the microscope or the mobile device ultimately results in the instrument, i.e. microscope + mobile device, being updated.  Since the mobile device of Huenerfauth is in communication with the IVD equipment and the mobile device includes, for example, diagnostic tools and tutorials that allows a user to properly use or service the IVD equipment then updating, for example, the tutorial, i.e. information of how to operate the IVD equipment that the mobile device is in communication with, with updated tutorial information, i.e. new information of how to operate the IVD equipment, is a modification of software that is being executed by the instrument, in this case, the mobile device component of the instrument.
Since claim 1 is further rejected in view of Booker, the Examiner also refers to the rejection provided in view of Booker, which teaches that the diagnostic instrument communicates over a communication network via a router, provides error messages, allows for troubleshooting, and receives software updates as a means of providing a more conservative interpretation of the aforementioned limitation).
Huenerfauth discloses a system and method for providing customer assistance to operators of laboratory instruments.  Although Huenerfauth teaches that the system is designed to handle a plurality of requests for each respective instrument, Huenerfauth fails to explicitly disclose whether it is old and well-known in the art of customer service systems to utilize a ticketing system.
To be more specific, Huenerfauth fails to explicitly disclose:
a method for initiating customer service via a laboratory instrument having a process control computer, a communications bus and a router, the method comprising
transmitting the service request payload data by the router of the laboratory instrument to a ticketing interface remote service; 
encrypting the service request payload data, received from the process control computer via the communication bus, at the router of the laboratory instrument;
transmitting the service request payload data by the router of the laboratory instrument to a ticketing interface remote service; 
decrypting the service request payload data at the ticketing interface remote service; 
 receiving communications, by the laboratory instrument process control computer via the router and communications bus, from the ticketing interface remote service, including the ticket identifier associated with the service request payload data;
generating, by the laboratory instrument processor, instrument data files associated with the ticket identifier; 
transmitting the instrument data files by the router of the laboratory instrument to a data remote service for storage, the instrument data files identifiable within the data remote service by the respective ticket identifier;
transmitting the ticket identifier to a remote representative; 
assembling a service reply message, by the remote representative, based upon the instrument data files associated with the ticket identifier in the data remote service.
However, Liu, which is also directed towards providing customer service concerning an issue that a user is having, teaches that it is old and well-known in the art of remote troubleshooting and customer service to utilize a ticketing system and ticket identifiers in order to track and manage requests (¶ 10, 22, 23, 25).  Additionally, Liu teaches that the system automatically collects and creates a ticket for the user and provides the user with ticket information and ticket number for future reference concerning the issue/request (¶ 25, 45, 46, 47).  Similar to Huenerfauth, Liu provides the information to the troubleshooting service in order to have a representative look over the issue, identify a solution, and provide the solution that corresponds to resolving the particular user’s issue that is defined by the description provided in the request.  One of ordinary skill in the art would have found it obvious to combine these well-known features as this would result in a more robust customer service support system while also providing a more efficient means of managing help requests.  One of ordinary skill in the art would have found it obvious that by incorporating a ticketing system, such as the one taught by Liu, one would have a system and method that can keep requests organized that would result in better management and tracking of requests.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the remote customer service system and method for troubleshooting devices of Huenerfauth with the ability to include a ticketing system, as taught by Liu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
First, in light of Figure 1 and ¶ 15 and 17, the Examiner asserts that the instrument is not a singular device, but one or more devices working together and communicating with a separate router device that is not integral to the one or more devices.  This distinction is being made because one of ordinary skill in the art looking upon the invention, as claimed, would have interpreted that the laboratory instrument is a single device that has contained within it a router, process control computer, and a communications bus when, in fact, in light of the specification, the laboratory instrument is a combination of different devices in communication with one another.  As was previously explained in the Response to Arguments section in the Final Rejection mailed on March 2, 2021, the invention is not directed to a singular device comprises of a plurality of components within the same housing, but a plurality of computing devices in communication with one another and labeling this combination of elements as a laboratory instrument.
With that said, the Examiner refers to Figure 1 of Huenerfauth and would have found that elements 14, 16, and 12, which comprise the analyzer identified as element 10, are a plurality of devices in communication with one another in order to make up the laboratory instrument of Huenerfauth.  The Examiner asserts that this would be equivalent to elements 10 and 20 (or 20, 22, 24, 26, and 28) of Figure 1 of the applicant’s drawings as element 10 of Huenerfauth would be element 10 of Figure 1 and element 12, which can be one or more CPU’s (see ¶ 58), of Huenerfauth would be element 20 (or 20, 22, 24, 26, and 28) of Figure 1.  Additionally, the applicant’s specification discloses that the router, i.e. element 32 is a device that is separate from element 20 and element 20 is in communication with element 32 in order to transmit information to another location.  With that said, Figure 1 of Huenerfauth also discloses that analyzer 10 is comprised of at least one CPU 12 that is in communication with a computer network, i.e. elements 30, 32, and 34, as well as other locations, i.e. elements 20, 40, 44.  As a result, Huenerfauth discloses that the laboratory instrument, i.e. analyzer 10, also includes a communication bus.  Despite this, Huenerfauth fails to explicitly disclose whether it is old and well-known in the art to include a router in such systems.
To be more specific, the combination of Huenerfauth and Liu fails to explicitly disclose:
A method for initiating customer service via a laboratory instrument having a process control computer, a communications bus and a router, the method comprising: 
encrypting the service request payload data, received from the process control computer via the communication bus, at the router of the laboratory instrument;
transmitting the service request payload data by the router of the laboratory instrument to a ticketing interface remote service; 
receiving communications, by the laboratory instrument process control computer via the router and communications bus, from the ticketing interface remote service, including the ticket identifier associated with the service request payload data;
transmitting the instrument data files by the router of the laboratory instrument to a data remote service for storage, the instrument data files identifiable within the data remote service by the respective ticket identifier;
transmitting the service reply message to the process control computer of the laboratory instrument router and communications bus thereof.
However, Booker, which is also directed towards laboratory diagnostic equipment that communicates data over a communication network, further teaches that it is old and well-known in the art to include a router. Booker teaches that the diagnostic instrument can be used to allow a user to perform tests, as well as provide information regarding test results, instructions, calibration information, troubleshooting information, user information, and the like, and provide this information through a display screen (¶ 62).  Booker further teaches that the diagnostic instrument is able to run diagnostic tests, as well as quality control tests and calibration assays (¶ 66).  Further, similar to Figure 1 of the applicant’s specification, Booker discloses that in order for the laboratory instrument to transmit information over a communication network a router is connected to the laboratory instrument in order to allow for the communication of information and, similar to Huenerfauth, the laboratory instrument can be troubleshoot and provide error messages, as well as allow for the updating of system software (¶ 62, 63).  Simply put, Booker teaches that there are a plurality of methods that allows for the communication of information between the diagnostic instrument and other device and that one of these methods can include the provision of a router in order to allow the diagnostic instrument to communicate information with another location, as well as for allowing the diagnostic system to have its software updated, allow for troubleshooting, and communication of error messages.  Booker teaches that there is a need for reporting diagnostic information in the field of clinical diagnostics, which is a rapidly growing field in medicine, and that it is beneficial and critical to automate, wherever possible (¶ 2, 3) and, consequently, there is a need to rapidly access data (¶ 4) in an encrypted manner (¶ 82).  Booker teaches that routers provide various advantages, such as, but not limited to, secure transmission of information, buffering/saving of information if for any reason the connection to an outside location is interrupted and transmitting information when connection is made, and routing of information to designated locations (¶ 87, 101).
(see also ¶ 51, 55, 58, 59, 82)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a router, as taught by Booker, in the remote laboratory diagnostic tool and troubleshooting system and method of the combination of Huenerfauth and Liu as a router provides the benefits of secure transmission of information, buffering/saving of information if for any reason the connection to an outside location is interrupted and transmitting information when connection is made, and routing of information to designated locations.
In regards to claim 2, the combination of Huenerfauth, Liu, and Booker discloses the method of claim 1, wherein the service request payload data further includes at least one of: 
a location of the laboratory instrument; 
software version information of software running on the laboratory instrument; 
data associated with a patient sample under test within the laboratory instrument; and 
identity of the user requesting service 
(Huenerfauth – ¶ 50, 59 wherein information provided to the troubleshooter includes environment information; ¶ 27, 58 wherein data associated with a test is provided; ¶ 50 wherein software can be upgraded as new features become available; ¶ 57 wherein log data/recorded diagnostic sessions are stored over time and can be retrieved so that errors can be tracked to determine if maintenance is needed; Liu – Fig. 3; ¶ 24, 36 wherein location information is provided; ¶ 33, 63 wherein user accounts are managed by the system, i.e. the identity of the requesting user is known; ¶ 85 wherein device configuration information is provided).  
In regards to claim 3, the combination of Huenerfauth, Liu, and Booker discloses the method of claim 1, further comprising accessing software data files associated with the laboratory instrument, by the process control computer, to determine the service request payload data (Huenerfauth – ¶ 27, 58 wherein data associated with a test is provided; ¶ 50 wherein software can be upgraded as new features become available; ¶ 57 wherein log data can be retrieved; ¶ 26, 38, 57 wherein information of the instrument can be retrieved to determine if an update is needed, e.g., updated to include a mobile toolkit and tutorials).  
In regards to claim 4, the combination of Huenerfauth, Liu, and Booker discloses the method of claim 1, wherein generating the service request payload data comprises the process control computer automatically filling out data fields in a service ticket request message corresponding to the service request payload data (First, the Examiner asserts the term “automatically” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).
With that said, Liu – Fig. 1A, 1B, 6; ¶ 25, 45, 46, 47 wherein the system automatically collects and creates a ticket for the user and provides the user with ticket information and ticket number for future reference).  
In regards to claim 5, the combination of Huenerfauth, Liu, and Booker discloses the method of claim 1, further comprising generating, by the ticketing interface remote service, the ticket identifier upon receipt of the user request for service and the encrypted service request payload data from the router at the ticketing interface remote service and storing the decrypted service request payload data in association with the ticket identifier (Huenerfauth – ¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information; Liu – ¶ 25, 45, 46, 47 wherein the system automatically collects and creates a ticket for the user and provides the user with ticket information and ticket number for future reference; Booker – ¶ 51, 55, 58, 59, 82, 87, and 101 regarding router, as discussed above).  
In regards to claim 7, the combination of Huenerfauth, Liu, and Booker discloses the method of claim 1, wherein the instrument data files comprise at least one of: log files, event characterizing data, display screen capture information, database backup files, diagnostic data, and laboratory instrument maintenance records (wherein the data provided can include log files (¶ 28, 54, 57); event information (¶ 41); two-way drawing (screen capture information) (¶ 33, 35); diagnostic information (¶ 27) ; and maintenance information (¶ 57)).  
In regards to claim 8, the combination of Huenerfauth, Liu, and Booker discloses the method of claim 1, wherein the step of generating instrument data files further comprises enabling a user requesting service via the user interface to select laboratory instrument data files to be included in the instrument data files to be transmitted from the router to the data remote service (¶ 29, 33, 35, 40, 83 wherein the files can include images provided by the user to have transmitted to the troubleshooter for the troubleshooter to review and assist with diagnosing the issue; Booker – ¶ 51, 55, 58, 59, 82, 87, and 101 regarding router, as discussed above).  
In regards to claim 9, the combination of Huenerfauth, Liu, and Booker discloses the method of claim 1, further comprising: transmitting the ticket identifier to the remote representative; and initiating communications between the service representative and the user requesting service using the ticket identifier and a collaboration remote service (Liu – Fig. 4, 5; ¶ 10, 23 wherein the request and ticket are submitted to the troubleshooting system; Huenerfauth – ¶ 22, 26, 27 wherein requests are submitted to a troubleshooting system in order to initiate communication between a user and representative).  
In regards to claim 10, the combination of Huenerfauth, Liu, and Booker discloses the method of claim 9, wherein the step of initiating communications further comprises accessing, by the remote representative, the service request payload data associated with the ticket identifier in the ticketing interface remote service and the instrument data files associated with the ticket identifier in the data remote service (Liu – Fig. 4, 5; ¶ 10, 23 wherein the request and ticket are submitted to the troubleshooting system; Huenerfauth – ¶ 22, 26, 27 wherein requests are submitted to a troubleshooting system in order to initiate communication between a user and representative.  Both Liu and Huenerfauth provide the information to the troubleshooting service in order to have a representative look over the issue, identify a solution, and provide the solution that corresponds to resolving the particular user’s issue that is defined by the description provided in the request.).  
In regards to claim 18, Huenerfauth discloses a method of securely transmitting diagnostic information characteristic of a laboratory instrument operational status to a remote service in conjunction with a user request for an interactive service session with the remote service, comprising: 
receiving notification of the user request for the interactive service session via a user interface in communication with the laboratory instrument at a processor of the laboratory instrument (¶ 22, 24, 31 wherein a notification of a user request is received via a laboratory instrument that is in communication with a mobile device that transmits the request to the troubleshooting service (as defined by ¶ 15 of the applicant’s specification, the device that is having issues and is in communication with a portable device comprises the laboratory instrument as the portable device is an extension of the device that is having issues)); 
In regards to:
collating, by the processor, operational status data at the time of receipt of the user request notification into a service request payload; 
assembling a service […] request having the service request payload 
(¶ 27, 28 wherein real-time status information, e.g., diagnostic information/error codes, sensor states, and etc., is transmitted to the troubleshooter for the troubleshooter to analyze in order to assist the user and wherein the information can be parsed in order to assist with identifying a root case of the reported issue); 
encrypting the service […] request including the service request payload by a router of the laboratory instrument (¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information); 
transmitting the service […] request including the service request payload by the router to a […] remote service (¶ 27 wherein the payload data is transmitted to a troubleshooting service); 
receiving, at the processor from the […] remote service, via the router [the request] (¶ 27, 28 wherein real-time status information, e.g., diagnostic information/error codes, sensor states, and etc., is transmitted to the troubleshooter for the troubleshooter to analyze in order to assist the user and wherein the information can be parsed in order to assist with identifying a root case of the reported issue); 
generating, by the processor […], instrument data files […] (¶ 27, 30, 48, 57 wherein the request, which includes the necessary information to diagnose and address an issue, as discussed above, is transmitted and used by a troubleshooter in order to resolve the issue, as well as determine if the initial solution resolved the issue and, if not, learn from the resolution process and determine another potential solution);
[…]; 
transmitting, by the processor to the remote service via the router, the generated instrument data files for storage, the generated instrument data files identifiable within the remote service […] (¶ 27, 30, 48, 57 wherein the request, which includes the necessary information to diagnose and address an issue, as discussed above, is transmitted and used by a troubleshooter in order to resolve the issue, as well as determine if the initial solution resolved the issue and, if not, learn from the resolution process and determine another potential solution);
analyzing the service request payload […] remote service 
(¶ 27, 28 wherein real-time status information, e.g., diagnostic information/error codes, sensor states, and etc., is transmitted to the troubleshooter for the troubleshooter to analyze in order to assist the user and wherein the information can be parsed in order to assist with identifying a root case of the reported issue); 
[…];
initiating the interactive service session with the remote service with regard to the user request (¶ 27, 28, 32 – 38 wherein the troubleshooting service is in communication with the laboratory instrument in order to assist an operator of the instrument with their issue in an interactive session);
In regards to:
assembling a service reply message, by the customer service representative, based upon the instrument data files […]; and
transmitting, by the remote service, the service reply message to the laboratory instrument processor via the router
(¶ 22, 26, 27 wherein requests are submitted to a troubleshooting system in order to initiate communication between a user and representative.  Huenerfauth provides the information to the troubleshooting service in order to have a representative look over the issue, identify a solution, and provide the solution that corresponds to resolving the particular user’s issue that is defined by the description provided in the request),
wherein the service reply message comprises instructions to modify software executable by the laboratory instrument processor (¶ 27, 38, 48, 50 wherein the resolution can include, at least, transmitting information to the instrument to modify its data, e.g., updating old tutorials with new tutorials, providing new content, providing a toolkit or toolkit upgrade.  As was explained above, in light of ¶ 15 of the applicant’s specification, the system includes the service request interface which can be a separate portable computing device.  In other words, updating the portable computing device is considered to be updating the instrument as the portable computing device is part of the entire system.  ¶ 15 recites, “…a service request interface is provided in association with a laboratory instrument 10.  The service request interface can be implemented through a variety of interactive elements.  Non-limiting examples include a virtual pushbutton displayed with a graphical user interface (GUI) on a display screen 12 associated with the laboratory instrument or on a display screen of a portable computing device 14 such as a laptop or table computer in wireless communication with the laboratory instrument.”  The Examiner asserts that the applicant remarks received on 1/25/2021 are a narrower interpretation that the claimed invention is not limited to.  It appears that the applicant is arguing that, for example, the claimed invention should be limited to a microscope (for example) receiving an update and that the microscope itself is executing the update rather.  However, the claimed invention, as supported by the specification, covers the embodiment where the instrument is comprised of (for example) a microscope that is in communication with a mobile device and that the combination of the microscope and mobile device make up the “instrument.”  As such, updating either the microscope or the mobile device ultimately results in the instrument, i.e. microscope + mobile device, being updated.  Since the mobile device of Huenerfauth is in communication with the IVD equipment and the mobile device includes, for example, diagnostic tools and tutorials that allows a user to properly use or service the IVD equipment then updating, for example, the tutorial, i.e. information of how to operate the IVD equipment that the mobile device is in communication with, with updated tutorial information, i.e. new information of how to operate the IVD equipment, is a modification of software that is being executed by the instrument, in this case, the mobile device component of the instrument.
Since claim 1 is further rejected in view of Booker, the Examiner also refers to the rejection provided in view of Booker, which teaches that the diagnostic instrument communicates over a communication network via a router, provides error messages, allows for troubleshooting, and receives software updates as a means of providing a more conservative interpretation of the aforementioned limitation).
Huenerfauth discloses a system and method for providing customer assistance to operators of laboratory instruments.  Although Huenerfauth teaches that the system is designed to handle a plurality of requests for each respective instrument, Huenerfauth fails to explicitly disclose whether it is old and well-known in the art of customer service systems to utilize a ticketing system.
To be more specific, Huenerfauth fails to explicitly disclose:
assembling a service ticket request having the service request payload; 
encrypting the service ticket request including the service request payload by a router of the laboratory instrument; 
transmitting the service ticket request including the service request payload by the router to a ticketing interface remote service; 
receiving, at the processor from the ticketing interface remote service via the router, a ticket ID associated with the service ticket request and associated service request payload; 
generating, by the processor in response to receipt of the ticket ID, instrument data files associated with the ticket ID;
receiving, at the remote service from the ticketing interface remote server, the ticket ID; 
transmitting, by the processor to the remote service via the router, the generated instrument data files for storage, the generated instrument data files identifiable within the remote service by the respective ticket ID;
analyzing the service request payload associated with the ticket ID at the ticketing interface remote service;
transmitting, by the ticketing interface remote service, the ticket ID to a customer service representative of the remote service;
assembling a service reply message, by the customer service representative, based upon the instrument data files associated with the respective ticket ID in the remote service.
However, Liu, which is also directed towards providing customer service concerning an issue that a user is having, teaches that it is old and well-known in the art of remote troubleshooting and customer service to utilize a ticketing system and ticket identifiers in order to track and manage requests (¶ 10, 22, 23, 25).  Liu further teaches that the system automatically collects and creates a ticket for the user and provides the user with ticket information and ticket number for future reference (Fig. 1A, 1B, 6; ¶ 25, 45, 46, 47).  One of ordinary skill in the art would have found it obvious to combine these two well-known features as this would result in a more robust customer service support system while also providing a more efficient means of managing help requests.  One of ordinary skill in the art would have found it obvious that by incorporating a ticketing system, such as the one taught by Liu, one would have a system and method that can keep requests organized that would result in better management and tracking of requests.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the remote customer service system and method for troubleshooting devices of Huenerfauth with the ability to include a ticketing system, as taught by Liu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
First, in light of Figure 1 and ¶ 15 and 17, the Examiner asserts that the instrument is not a singular device, but one or more devices working together and communicating with a separate router device that is not integral to the one or more devices.  This distinction is being made because one of ordinary skill in the art looking upon the invention, as claimed, would have interpreted that the laboratory instrument is a single device that has contained within it a router, process control computer, and a communications bus when, in fact, in light of the specification, the laboratory instrument is a combination of different devices in communication with one another.  As was previously explained in the Response to Arguments section in the Final Rejection mailed on March 2, 2021, the invention is not directed to a singular device comprises of a plurality of components within the same housing, but a plurality of computing devices in communication with one another and labeling this combination of elements as a laboratory instrument.
With that said, the Examiner refers to Figure 1 of Huenerfauth and would have found that elements 14, 16, and 12, which comprise the analyzer identified as element 10, are a plurality of devices in communication with one another in order to make up the laboratory instrument of Huenerfauth.  The Examiner asserts that this would be equivalent to elements 10 and 20 (or 20, 22, 24, 26, and 28) of Figure 1 of the applicant’s drawings as element 10 of Huenerfauth would be element 10 of Figure 1 and element 12, which can be one or more CPU’s (see ¶ 58), of Huenerfauth would be element 20 (or 20, 22, 24, 26, and 28) of Figure 1.  Additionally, the applicant’s specification discloses that the router, i.e. element 32 is a device that is separate from element 20 and element 20 is in communication with element 32 in order to transmit information to another location.  With that said, Figure 1 of Huenerfauth also discloses that analyzer 10 is comprised of at least one CPU 12 that is in communication with a computer network, i.e. elements 30, 32, and 34, as well as other locations, i.e. elements 20, 40, 44.  As a result, Huenerfauth discloses that the laboratory instrument, i.e. analyzer 10, also includes a communication bus.  Despite this, Huenerfauth fails to explicitly disclose whether it is old and well-known in the art to include a router in such systems.
To be more specific, the combination of Huenerfauth and Liu fails to explicitly disclose:
encrypting the service ticket request including the service request payload by a router of the laboratory instrument
transmitting the service ticket request including the service request payload by the router to a ticketing interface remote service
receiving, at the processor from the ticketing interface remote service, via the router, a ticket ID associated with the service ticket request and associated service request payload;
transmitting, by the processor to the remote service via the router, the generated instrument data files for storage, the generated instrument data files identifiable within the remote service by the respective ticket ID;
transmitting, by the remote service, the service reply message to the laboratory instrument processor via the router.
However, Booker, which is also directed towards laboratory diagnostic equipment that communicates data over a communication network, further teaches that it is old and well-known in the art to include a router. Booker teaches that the diagnostic instrument can be used to allow a user to perform tests, as well as provide information regarding test results, instructions, calibration information, troubleshooting information, user information, and the like, and provide this information through a display screen (¶ 62).  Booker further teaches that the diagnostic instrument is able to run diagnostic tests, as well as quality control tests and calibration assays (¶ 66).  Further, similar to Figure 1 of the applicant’s specification, Booker discloses that in order for the laboratory instrument to transmit information over a communication network a router is connected to the laboratory instrument in order to allow for the communication of information and, similar to Huenerfauth, the laboratory instrument can be troubleshoot and provide error messages, as well as allow for the updating of system software (¶ 62, 63).  Simply put, Booker teaches that there are a plurality of methods that allows for the communication of information between the diagnostic instrument and other device and that one of these methods can include the provision of a router in order to allow the diagnostic instrument to communicate information with another location, as well as for allowing the diagnostic system to have its software updated, allow for troubleshooting, and communication of error messages.  Booker teaches that there is a need for reporting diagnostic information in the field of clinical diagnostics, which is a rapidly growing field in medicine, and that it is beneficial and critical to automate, wherever possible (¶ 2, 3) and, consequently, there is a need to rapidly access data (¶ 4) in an encrypted manner (¶ 82).  Booker teaches that routers provide various advantages, such as, but not limited to, secure transmission of information, buffering/saving of information if for any reason the connection to an outside location is interrupted and transmitting information when connection is made, and routing of information to designated locations (¶ 87, 101).
(see also ¶ 51, 55, 58, 59, 82)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a router, as taught by Booker, in the remote laboratory diagnostic tool and troubleshooting system and method of the combination of Huenerfauth and Liu as a router provides the benefits of secure transmission of information, buffering/saving of information if for any reason the connection to an outside location is interrupted and transmitting information when connection is made, and routing of information to designated locations.
In regards to claim 19, the combination of Huenerfauth, Liu, and Booker discloses the method of claim 18, wherein collating operational status data comprises collating at least one of: 
a location of the laboratory instrument; 
software version information of software being executed by the processor; 
data associated with a patient sample under test within the laboratory instrument; and 
the identity of laboratory instrument user requesting the interactive session 
(Huenerfauth – ¶ 50, 59 wherein information provided to the troubleshooter includes environment information; ¶ 27, 58 wherein data associated with a test is provided; ¶ 50 wherein software can be upgraded as new features become available; ¶ 57 wherein log data/recorded diagnostic sessions are stored over time and can be retrieved so that errors can be tracked to determine if maintenance is needed; Liu – Fig. 3; ¶ 24, 36 wherein location information is provided; ¶ 33, 63 wherein user accounts are managed by the system, i.e. the identity of the requesting user is known; ¶ 85 wherein device configuration information is provided).  
In regards to claim 20, the combination of Huenerfauth, Liu, and Booker discloses the method of claim 18, further comprising: 
decrypting the service ticket request including the service request payload at the ticketing interface remote service (Huenerfauth – ¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information); 
extracting the collated operational status data from the decrypted service request payload by the ticketing interface remote service (¶ 28 wherein the information is parsed in order to identify a root cause); 
presenting at least a portion of the extracted operational status data to the customer service representative of the remote service (Huenerfauth – ¶ 28 wherein the extracted information assists the representative with diagnosing and resolving the reported issue); and 
initiating the interactive service session with the laboratory instrument user requesting the interactive service session and the customer service representative of the remote service (Huenerfauth – ¶ 27, 28, 32 – 38 wherein the troubleshooting service is in communication with the laboratory instrument in order to assist an operator of the instrument with their issue in an interactive session).  
In regards to claim 21, the combination of Huenerfauth, Liu, and Booker discloses the method of claim 18,: 
wherein the instrument data files comprise at least one of: log files, event characterizing data, display screen capture information, database backup files, diagnostic data, and laboratory instrument maintenance (Huenerfauth – ¶ 27 wherein, in response to receiving a notification, the laboratory instrument provides payload data that comprises event codes that correspond to the instruments configuration and status); 
wherein the generated instrument data files are encrypted by the router prior to being transmitted to the remote service for storage (Huenerfauth – ¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information); Huenerfauth – ¶ 27 wherein the payload data is transmitted to a troubleshooting service; Liu – Fig. 1A, 1B, 6; ¶ 25, 45, 46, 47 wherein the system automatically collects and creates a ticket for the reported issue in order to facilitate communication between the troubleshooting service and user; Booker – ¶ 51, 55, 58, 59, 82, 87, and 101 regarding router, as discussed above); 
wherein at least a portion of the instrument data is decrypted, extracted and stored in association with the remote service (Huenerfauth – ¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information)); and
wherein transmitting the ticket ID to a customer service representative comprises presenting at least a portion of the stored instrument data to a customer service representative of the remote service (Huenerfauth – Huenerfauth – ¶ 28 wherein the extracted information assists the representative with diagnosing and resolving the reported issue; Huenerfauth – ¶ 27, 28, 32 – 38 wherein the troubleshooting service is in communication with the laboratory instrument in order to assist an operator of the instrument with their issue in an interactive session).  

_____________________________________________________________________

Claims 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huenerfauth (WO 2015/023443 A1) in view of Liu et al. (US PGPub 2015/0099494 A1) in view of Booker et al. (US PGPub 2017/0177724 A1) in further view of Kollmyer et al. (US PGPub 2007/0101123 A1).
In regards to claim 13, Huenerfauth discloses a laboratory instrument comprising: 
at least one processor and associated memory including computer program code, wherein the memory and the computer program code are configured, with the at least one processor, for responding to initiation of a service request receivable from a service request user interface in communication with the laboratory instrument by generating service request payload data comprising event codes corresponding to the configuration and status of the laboratory instrument; and 
[…], in communications with the at least one processor, the memory, and an external communications network, for […] encrypting at least a portion of the service request payload data including the event codes and for transmitting the service request payload data to a […] remote service
(¶ 22, 24, 31 wherein a notification of a user request is received via a laboratory instrument that is in communication with a mobile device that transmits the request to the troubleshooting service (as defined by ¶ 15 of the applicant’s specification, the device that is having issues and is in communication with a portable device comprises the laboratory instrument as the portable device is an extension of the device that is having issues);
¶ 27 wherein, in response to receiving a notification, the laboratory instrument provides payload data that comprises event codes that correspond to the instruments configuration and status;
¶ 27 wherein the information is transmitted using HTTPS, SSL, and the like (The Examiner invites the applicant to review the NPL document by Robert Heaton, which explains that HTTPS and SSL provide secure connection and transmission of information by encrypting the information for transmission and decrypting the received encrypted information;
¶ 27 wherein the payload data is transmitted to a troubleshooting service;
¶ 27, 28, 32 – 38 wherein the troubleshooting service is in communication with the laboratory instrument in order to assist an operator of the instrument with their issue),
[…],
[…] further configured for […] encrypting at least a portion of the generated instrument data and for transmitting the generated instrument to a data remote service (¶ 27, 30, 48, 57 wherein the request, which includes the necessary information to diagnose and address an issue, as discussed above, is transmitted and used by a troubleshooter in order to resolve the issue, as well as determine if the initial solution resolved the issue and, if not, learn from the resolution process and determine another potential solution), and
wherein the memory and the computer program code are further configured, with the at least one processor, for receiving from the data remote service, […], a service reply message in response to receipt of the generated instrument data, the service reply message comprising instructions to modify the computer program code executable by the at least one processor (¶ 22, 26, 27 wherein requests are submitted to a troubleshooting system in order to initiate communication between a user and representative.  Huenerfauth provides the information to the troubleshooting service in order to have a representative look over the issue, identify a solution, and provide the solution that corresponds to resolving the particular user’s issue that is defined by the description provided in the request;
¶ 27, 38, 48, 50 wherein the resolution can include, at least, transmitting information to the instrument to modify its data, e.g., updating old tutorials with new tutorials, providing new content, providing a toolkit or toolkit upgrade.  As was explained above, in light of ¶ 15 of the applicant’s specification, the system includes the service request interface which can be a separate portable computing device.  In other words, updating the portable computing device is considered to be updating the instrument as the portable computing device is part of the entire system.  ¶ 15 recites, “…a service request interface is provided in association with a laboratory instrument 10.  The service request interface can be implemented through a variety of interactive elements.  Non-limiting examples include a virtual pushbutton displayed with a graphical user interface (GUI) on a display screen 12 associated with the laboratory instrument or on a display screen of a portable computing device 14 such as a laptop or table computer in wireless communication with the laboratory instrument.”  The Examiner asserts that the applicant remarks received on 1/25/2021 are a narrower interpretation that the claimed invention is not limited to.  It appears that the applicant is arguing that, for example, the claimed invention should be limited to a microscope (for example) receiving an update and that the microscope itself is executing the update rather.  However, the claimed invention, as supported by the specification, covers the embodiment where the instrument is comprised of (for example) a microscope that is in communication with a mobile device and that the combination of the microscope and mobile device make up the “instrument.”  As such, updating either the microscope or the mobile device ultimately results in the instrument, i.e. microscope + mobile device, being updated.  Since the mobile device of Huenerfauth is in communication with the IVD equipment and the mobile device includes, for example, diagnostic tools and tutorials that allows a user to properly use or service the IVD equipment then updating, for example, the tutorial, i.e. information of how to operate the IVD equipment that the mobile device is in communication with, with updated tutorial information, i.e. new information of how to operate the IVD equipment, is a modification of software that is being executed by the instrument, in this case, the mobile device component of the instrument.).
Huenerfauth discloses a system and method for providing customer assistance to operators of laboratory instruments.  Although Huenerfauth teaches that the system is designed to handle a plurality of requests for each respective instrument, Huenerfauth fails to explicitly disclose whether it is old and well-known in the art of customer service systems to utilize a ticketing system.
To be more specific, Huenerfauth fails to explicitly disclose:
a firewall device, in communications with the at least one processor, the memory, and an external communications network, for selectively encrypting at least a portion of the service request payload data including the event codes and for transmitting the service request payload data to a ticketing interface remote service;
wherein the memory and computer program code are further configured, with the at least one processor, for receiving from the ticketing interface remote service a service ticket identifier associated with the service request payload data transmitted to the ticketing interface remote service via the firewall device and to respond to receipt of the service ticket identifier by generating instrument data.
First, the Examiner asserts that the ticketing interface is outside the scope of the laboratory instrument and is, therefore, a component that does not describe the laboratory instrument, but merely provided to indicate that the laboratory instrument must be capable to transmitting information to some other location and, in this case, describing that the location is intended to be a ticketing interface.  However, although not required, for the purposes of compact prosecution, the Examiner has provided Liu to teach this feature of the invention.
However, Liu, which is also directed towards providing customer service concerning an issue that a user is having, teaches that it is old and well-known in the art of remote troubleshooting and customer service to utilize a ticketing system and ticket identifiers in order to track and manage requests (¶ 10, 22, 23, 25).  Liu further teaches that the system automatically collects and creates a ticket for the user and provides the user with ticket information and ticket number for future reference (Fig. 1A, 1B, 6; ¶ 25, 45, 46, 47).  One of ordinary skill in the art would have found it obvious to combine these two well-known features as this would result in a more robust customer service support system while also providing a more efficient means of managing help requests.  One of ordinary skill in the art would have found it obvious that by incorporating a ticketing system, such as the one taught by Liu, one would have a system and method that can keep requests organized that would result in better management and tracking of requests.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the remote customer service system and method for troubleshooting devices of Huenerfauth with the ability to include a ticketing system, as taught by Liu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Huenerfauth and Liu discloses a system and method of encrypting information in a customer service environment, but fails to explicitly disclose whether firewall devices are known in the art for providing secure data transmission.
To be more specific, the combination of Huenerfauth and Liu fails to explicitly disclose:
a firewall device, in communications with the at least one processor, the memory, and an external communications network, for selectively encrypting at least a portion of the service request payload data including the event codes and for transmitting the service request payload data to a ticketing interface remote service;
wherein the firewall device is a router and is further configured for selectively encrypting at least a portion of the generated instrument data and for transmitting the generated instrument to a data remote service;
wherein the memory and computer program code are further configured, with the at least one processor, for receiving from the ticketing interface remote service a service ticket identifier associated with the service request payload data transmitted to the ticketing interface remote service via the firewall device and to respond to receipt of the service ticket identifier by generating instrument data.
However, Kollmyer teaches that it is old and well-known in the art of network security to not only use firewalls, but to selectively encrypt portions of transmitted information as this ensures that information is properly delivered (¶ 21, 42, 46).  Kollmyer further teaches that “firewalls are special-purpose devices built on routers, servers, and specialized software.” (¶ 16)  One of ordinary skill in the art of network security would have found it beneficial to utilize a network system that includes a firewall and the technique of selectively encrypting information as this would ensure that the system does not encrypt the portion of the data stream that firewalls require to properly deliver data to an intended recipient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the secure data transmission system and method of the combination of Huenerfauth and Liu with secure network communication system and method of Kollmyer to include a firewall device and the technique of selectively encrypting information as this would ensure that the system does not encrypt the portion of the data stream that firewalls require to properly deliver data to an intended recipient, thereby maintain secure transmission of information while simultaneously ensuring that information is properly transmitted and received.
In regards to claim 14, the combination of Huenerfauth, Liu, and Kollmyer discloses the laboratory instrument of claim 13, wherein the service request payload data further includes at least one of: a location of the laboratory instrument; software version information of software running on the laboratory instrument; data associated with a patient sample under test within the laboratory instrument; and laboratory instrument user identity (Huenerfauth – ¶ 50, 59 wherein information provided to the troubleshooter includes environment information; ¶ 27, 58 wherein data associated with a test is provided; ¶ 50 wherein software can be upgraded as new features become available; ¶ 57 wherein log data/recorded diagnostic sessions are stored over time and can be retrieved so that errors can be tracked to determine if maintenance is needed; Liu – Fig. 3; ¶ 24, 36 wherein location information is provided; ¶ 33, 63 wherein user accounts are managed by the system, i.e. the identity of the requesting user is known; ¶ 85 wherein device configuration information is provided).  
In regards to claim 16, the combination of Huenerfauth, Liu, and Kollmyer discloses the laboratory instrument of claim 13, wherein the generated instrument data comprises at least one of: log files, event characterizing data, display screen capture information, database backup files, diagnostic data, and laboratory instrument maintenance records (wherein the data provided can include log files (¶ 28, 54, 57); event information (¶ 41); two-way drawing (screen capture information) (¶ 33, 35); diagnostic information (¶ 27) ; and maintenance information (¶ 57)).  
In regards to claim 17, the combination of Huenerfauth, Liu, and Kollmyer discloses the laboratory instrument of claim 13, further comprising a communications interface for enabling an instrument user, having initiated a service request via the service request user interface, to communicate with a remote service representative, the remote service representative via the laboratory instrument having electronic access at least to the service request payload data including the event codes at the ticketing interface remote service (Liu – Fig. 4, 5; ¶ 10, 23, 36 wherein the request and ticket are submitted to the troubleshooting system via the user’s device and information of the device is retrieved and used by the system for troubleshooting; Huenerfauth – ¶ 22, 26, 27 wherein requests are submitted to a troubleshooting system in order to initiate communication between a user and representative.  Both Liu and Huenerfauth provide the information to the troubleshooting service in order to have a representative look over the issue, identify a solution, and provide the solution that corresponds to resolving the particular user’s issue that is defined by the description provided in the request). 
Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Pertinent Arguments
With regards to the modification of software, the Examiner refers to the response to arguments section of the Final Rejection mailed on March 2, 2021 and more in depth analysis provided above in view of Figure 1 and ¶ 15 and 17 of the applicant’s specification.  As has been discussed, the applicant’s arguments do not coincide with what is disclosed in these portions of their specification as it appears that the applicant’s arguments are based on the instrument being a single device, however, the specification discloses that the instrument is, in fact, a combination of devices communicating with one another and, accordingly, updating the mobile device, which is a component of the overall instrument is, consequently, updating the instrument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Blomquist (WO 9405355 A1); Andy Wight (Remote Monitoring and Diagnostics to Improve ROI) – which are directed towards remote diagnosing laboratory equipment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        8/10/2021